Appeal by defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered November 15, 1982, convicting him of rape in the first degree, upon a plea of guilty, and imposing sentence. 11 Judgment affirmed. U We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Mangano, Weinstein and Brown, JJ., concur.